                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION


DAVID T. FRAZIER                                                                PLAINTIFF
Reg. #42582-074

v.                            No: 2:20-cv-00220 LPR-PSH

BUREAU OF PRISONS, et al.                                                     DEFENDANTS


                                        JUDGMENT

       Pursuant to the Order filed this date, it is CONSIDERED, ORDERED, and ADJUDGED

that Plaintiff David T. Frazier’s Complaint is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 27th day of May 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
